 PEABODY COAL CO.Peabody Coal CompanyandWilliamM.GiffinProgressiveMineWorkers of America,DistrictNo. 1 and its affiliated Local No. 201(PeabodyCoal Company)and William M.GiffinProgressiveMine Workers of America,District No.1(CoalProducersAssociation of Illinois andSahara Coal Corporation)andCharles Borum; W.C.Gill;Dan Villa; Local Union No. 165,ProgressiveMineWorkers of America; LocalUnionNo. 170,ProgressiveMineWorkers ofAmerica;Coal Producers Association of Illinois;SaharaCoalCorporation,Parties in Interest.Cases l4-CA-4645, 14-CB-1668, and 14-CB-1656December 16, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn January 30, 1969, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding,findingthattheRespondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.ThereaftertheRespondents,exceptPeabody Coal, jointly filed exceptions and a brief insupportandtheGeneralCounselfiledacross-exception and brief.The Board' has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in thiscase,and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent indicated herein.This is the third in a series of cases involving theWelfare and Pension Plan of the Progressive MineWorkers.2 This Plan is supported solely by employercontributions based on the tonnage of coal mined,and administered by trustees appointed by theEmployers and the Union. Since the inception of thePlan the Unioncontinues to negotiatethe amount oftonnagecontributionaswellaschanges inprovisions of the Plan. Accounting is by individualmineand,inturn,byindividualemployeeallocation.Allocations,and forfeitures also, aremade annually on dates which have been selected asconvenient for accounting purposes. An employee'sright to his allocation is not vested. The Planrequires continued membership in good standing forparticipation.Under the Union's Constitutionmembership is lost automatically when a member'Pursuant to the provisions of Section3(b) oftheNational LaborRelationsAct, asamended,theNationalLaborRelations Board hasdelegated its powers in connection with this proceeding to a three-memberpanel263accepts employment in the coal industry in a minenotunder contract with the ProgressiveMineWorkers.'Membership, however, may be retainedwhen a member accepts employment at anothermine represented by the PMW, or accepts workoutsidethecoalindustry.ThePlanthusdiscriminates on the basis of union membership.Involvedinthiscasearetwogroupsofdiscriminateeswho left employment at minesrepresented by the PMW to go to work at minesrepresentedby the UnitedMineWorkers:5employees who, in 1965, left the Peabody MidwestMine which was about to be abandoned and as towhom the Planthencalled for automatic loss ofmembership; and 12 employees, 11 of whom leftSahara Mines 5 and 16 before September 20, 1967,the 6-month cutoff date applicable as to them underSection 10(b) of the Act. In both groups someemployees tendered dues; these were rejected; othersmade no tender on the ground that tender wasfutile,or,more specifically, that they knew theycould not belong to two unions. The Trial Examinerfound that tender of dues in the circumstances wasin fact futile, and concluded that 8(a)(3) and 8(b)(2)- as well as 8(a)(1) and 8(b)(1)(A) - had beenviolatednotonlybytheautomatic loss ofmembership sustained by the miners upon going toUMW represented mines, but also by the forfeitureactions later taken with respect to their individualallocations.As to the five employees who left the PeabodyMidwestmine in 1965 in anticipation of itsabandonment, theTrialExaminerplacedtheultimate forfeiture of their allocated benefits as ofJanuary 19, 1968, well after the October 16, 1967,10(b) date. The rejection of dues tendered by thoseof this group who attempted to keep up theirmembership after leaving this mine where they wererepresented by the PMW4 he considered a separateunfair labor practice barred by Section 10(b).However, he viewed the ultimate forfeiture ofindividualallocatedfundsasaseparateandindependent unfair labor practice and found that thecotrustees' action of January 19, 1968, placing theallocated funds of these five employees in a suspenseaccountbecauseofthechargeshereunderconsideration,beingwithin the 10(b) period, waslitigable.As to the employees who left work atSahara Mines Nos. 5 and 16 in the months beforeSeptember 20, 1967, the 10(b) date as to them, hefound that the ultimate forfeiture of individualallocations was taken by the cotrustees on March 1,1968, the annual allocation date for these mines,thus within the 10(b) period.'Coal Producers'Association, 165 NLRB No 31;Local No 167, PMW(PeabodyCoal),173 NLRB No 189.'See the PMW Constitutional provision quoted atfootnote 6 below'At the time these dues were tendered there was no special amendmentapplicable to abandoned mores This was adoptedby the parties on April26, 1966,and was retroactive to March 15,1965, thus applicable to thePeabody Midwest Mme which last produced coal on March26, 1965. Theamendment provides as to those who cannot find work at PMW mores and180 NLRB No. 38 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe do not agree with the Trial Examiner that thetheory of two, independent unfair labor practices issupportableon the record before us.' On thecontrary we view the immediate loss of membershipunder the PMW Constitution' once a PM Wmember accepts employment in the coal industry inany mine not under contract with the PMW, andtheautomatic forfeiture of individual allocationsincident to loss of membership under applicablespecial allocation plans'as constituting the unfairlabor practice.Where, however, the record showsthat a tender of dues or tender of payment in thenature of a service fee is initially accepted by theUnion,ineffecttemporarilypostponingtheotherwise immediate loss ofmembership andconsequent forfeiture of allocations, we have foundthat the date on which such payment is rejected bythe Union is the date from which the 10(b) period istobe computed.' And, as mentioned above, thePMW has itself created an exception in the case ofmineabandonment,postponingthelossofmembership by special amendment until the thirdallocation date after change of employment, duringwhich grace period an employee may return to amine represented by the PMW with no loss ofmembership or benefits.Otherwise the date ofchangeinemploymentasaforesaidentailsimmediate loss of membership and is the date fromwhich the 10(b) period must be computed.are forced to give up their PMW membership"through no choice of theirown" that their"allocatedmoneys shall not be forfeited until the thirdallocationdate following abandonment of such mine."The annualallocation date for this mineisApril 1.The General Counsel exceptsto the TrialExaminer's finding thatabandonment at the Peabody Midwest Mine occurredon March 26, 1965,as he would place this as having occurred afterApril 1,1965, based oncertain dismantling work accomplishedafter thatdate.We find no merit inthe General Counsel's crossexception on this point, as therecord indicatesthat the date on which the last coal is taken out is the date customarilyaccepted as indicating that mine abandonment has occurred.'in this connectionseeN L.R B v. Bryan ManufacturingCo.,362 U S411..By amendmentof July 1, 1966, thePMW Constitution,ArticleVI,Revenue, Section 5, reads as follows.Any person working outside of the mines in other industries,one (1)month in arrears for dues or assessments shall be droppedfrom theorganization and can only be readmitted as a new member by initiation.Any member of the P M W of A accepting employment in the coalindustry in any mine not under contract with theP.M.W of A. orInternationalUnion District 101, be [sic]immediately dropped frommembership.'TheMidwestMine SpecialAllocationPlan adoptedJune 27, 1962,provides as followsSection19Union MembershipAll persons mentioned herein exceptwidows and dependents shall continuously remain members in goodstanding of a local Union of the Progressive MineWorkers of America,District 1, to be eligible hereunder.In the event a member shall fail tocontinuously remain a member in good standing,any moneys allocatedtohis individual accounts shall be transferred to the UndergroundMidwestContingency ReserveAccount.Dropping of such membership shall automaticallyforfeit any fundsthen allocated or the right to any future allocation,and reinstatement tomembership thereafter shall not reinstate any allocated moneys thusforfeited,unless proof is made that such dropping was in error and suchmember is reinstated in accordance with the constitution of the Union,provided such reinstatement must be before the annual allocation period.Such moneys so forfeited shall be placed in the Underground MidwestContingency ReserveAccount.The forfeiture of individual accounts of theformer Sahara employees made by the cotrustees ontheMarch 1, 1968, annual allocation date, and thespecial suspenseaccount action taken on January19, 1968, with respect to the allocations of formerPeabodyMidwest employees who had lost theirmembership as of April I, 1967, the third allocationdate following that mine's abandonment, by failingto return to a PMW represented mine, we view asmerebookkeepingentriesreflectingforfeituresalready effected by automatic operation of thePMW Constitution, the PMW Welfare andRetirementPlan,andtheapplicableSpecialAllocation Plans set out herein at footnote 7.Thus in this case, except with respect to Absherwho terminated his employment at Sahara MineNo. 5 on October 3, 1967, within the 10(b) period,we shall dismiss the complaint.' As to Absher10 thechargewastimelyandweadopttherecommendationsof the Trial Examiner with respecttofindingviolationsof 8(b)(1)(A) and 8(b)(2).Inasmuchas we are finding no violations as to theformerPeabodyMidwest employees,we shalldismiss the8(a)(1) and 8(a)(3) allegations of thecomplaint which were filed with respect to PeabodyCoal Company only.The Trial Examiner's Conclusion of Law No. 3referstocontractualprovisionsconditioningparticipation in employment benefits upon continuedmaintenanceofmembership in good standing inRespondentPMW "after the employmentrelationshipcovered by the contract has ceased..."The quoted words go beyond the factsin issue.The Sahara No. 5 and Sahara No. 16 Special Allocation Plans adoptedMarch 4, 1958 and amended September 24, 1958,provide as followsSec. 11UnionMembership.All persons mentioned herein exceptwidows and dependents shall continuously remain members in goodstanding of a local Union of the Progressive Mine Workers of America,District 1,to be eligible hereunder In the event a member shall fail tocontinuously remain a member in good standing,any moneys allocatedto his individual accounts shall be transferred to the regular WelfareFund of said mine.Dropping of such membership shall automatically forfeit any fundsthen allocated or the right to any future allocation,and reinstatement tomembership thereafter shall not reinstate any allocated moneys thusforfeited,unless proof is made that such dropping was in error and suchmember is reinstated in accordance with the constitution of the Union,provided such reinstatement must be before, the annual allocation period.Such moneys so forfeited shall be placed in the Mine RetirementPension Fund or the Mine Welfare Fund, as the case may be, for futureallocation to eligible member-employees.'LocalUnion No167,ProgressiveMine Workers of America(PeabodyCoal Company),173 NLRB No. 189'Former Sahara employees Danny Wmkleman and Larry Prather bothquit before the 10(b) date, later returned for a limited time,and quit againwithinthe 10(b) period.Both were required to pay a PMW reinstatementfeewhen they returned.As it does not appear that the memberships ofthese two men were dropped"in error", reinstatement would not carrywith it the restoration of "any allocated moneys thus forfeited."withinthe meaning of Section I I of the Sahara Special Allocation Plans quotedin fn. 7."Absher,likemany of the alleged discrimmatees,tendered no dues uponleaving Sahara No 5 and going to work at a mine represented by theUnitedMine Workers of America because,as he testified,he knew hecould not belong to two unions at the same time.We agree with the TrialExaminer that an offer by Absher would have been a futile gesture at thattime PEABODY COAL CO.We amend the Trial Examiner's Conclusion of LawNo. 3 to read as follows:3.By maintaining and enforcing provisions ofthe contractually established PMW Welfare andRetirement Pension Plan which deny benefits tominers or their dependents solely because theyhave lost their good standing membership in alocalUnion ofProgressiveMineWorkers ofAmerica,District1,asa resultof acceptingemployment in mines whose employees are notrepresentedbyProgressiveMineWorkers ofAmerica, and by causing the cotrustees of thefundtoforfeitfundsallocatedtothediscriminatee,theRespondents have restrainedand coerced employees in the exercise of therightsguaranteed in Section 7 of the Act inviolation of Section 8(b)(l)(A), and have causedandattemptedtocauseanemployer todiscriminate against his employees in violation ofSection 8(a)(3) of the Act, and have therebyviolated Section 8(b)(2) of the Act.THE REMEDYConsistent with the recommendation of the TrialExaminer, we shall order the Respondent PMW, inCase 14-CB-1656,to cause its agents the cotrusteestoreinstate the individual allocation of DonaldAbsher, such restoration to include the interestwhichnormallywouldhaveaccruedhad thisindividual allocation not been forfeited.We do not,however, include any other "accumulated credits"inasmuch as it appears, as contended by theRespondent PMW, that all employees who quittheir jobs whether because of ill health, employmentoutside the industry, or any other reason,receive nofurtherworkcreditstowardtheirindividualallocations.ContrarytotheTrialExaminer,whorecommended restoration of allocations without thenecessity of tender of service fees, we shall requirethat the amount of such fees which would have beenpayable by Absher in the period since he left hisemployment at Sahara Mine No.5shallbededucted from the allocation to be restored to him.This is consistent with the Board's customary offsettreatment in backpay cases.SeeLloyd A. FryRoofing,161NLRB1420, 1426.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the Respondent,ProgressiveMine Workers of America,District No.1,Springfield,Illinois,itsagents,officers,andrepresentatives,shall:1.Cease and desist from:(a)Maintaining and enforcing provisions of thecontractuallyestablishedPMW Welfare andRetirement Plan which deny benefits to miners or265their dependents solely because they have lost theirgood standing membership in a local Union ofProgressiveMine Workers of America, District No.1,as a result of accepting employment in mineswhose employees are not represented by ProgressiveMine Workers of America.(b)Withholding from miners (or their dependents)who lose their membership solely as a result ofaccepting employment in mines whose employeesare not represented by Progressive Mine Workers ofAmerica,PMW Welfare and Retirement Planbenefits to which they would otherwise be entitled,so long as such miners tender the periodic servicefee payments uniformly required.(c) In any like or related manner restraining orcoercing employees in the exercise of their right tojoin or not to join a labor union, except insofar asthat right may be limited by a valid union-securityprovision under the first proviso to Section 8(a)(3)of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Notify the cotrustees of the PMW Welfareand Retirement Plan fund that Absher has beeneligible continuously for benefits under the Plan, andshallremain eligible so long as he makes theperiodic service fee payments uniformly required. Asdescribed in "The Remedy" section of this Decision,Absher's allocation is to be restored with interestbut subject to deduction of accumulated service fees.(b) Preserve and make available to the Board oritsagents,upon request, for examination andcopying, all records of Respondent PMW and of thesaid cotrustees relating to the moneys allocated tothe above-named individual and all other recordswhich are relevant to a determination of the amountto be restored to him under the terms of this Order.(c)Post in conspicuous places at its office,meeting halls, and the offices of its constituentLocal Unions, copies of the attached notice marked"Appendix.""Copies of said notice, on formsprovided by the Regional Director for Region 14,afterbeingdulysignedbyanauthorizedrepresentative of the Respondent, shall be posted byRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered,defaced,or covered by any other material. Upon request ofthe Regional Director, the Respondent PMW shallsupply him with a sufficient number of signed copiesfor posting by Peabody Coal Company and SaharaCoal Company at their mines where employees arerepresented by Respondent PMW, if said companiesdesire to do so."In the eventthis Order is enforced by a judgment of the United StatesCourt of Appeals, the wordsin the notice reading"Posted by Order of theNationalLaborRelationsBoard" shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational LaborRelations Board." 266DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Notify the Regional Director for Region 14, inwriting,within 10 days from the receipt of thisOrder, what steps the Respondent Union has takento comply herewith.IT IS FURTHER ORDERED that the complaint, in sofaras it alleges unfair labor practices not foundherein, be, and it hereby is, dismissed.APPENDIX ANOTICETO MEMBERSPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL direct our agents, the cotrustees of thePMW Welfare and Retirement Plan fund, not to giveeffect to those provisions of the Plan which denybenefits to miners and their dependents solely becausethey have lost their good standing membership in alocalUnion of Progressive Mine Workers of America,DistrictNo. 1, as a result of accepting employment inmineswhose employees are not represented byProgressive Mine Workers of America.WE WILL direct our agents, the cotrustees of saidfund, not to withhold from miners (or their dependents)who lose their membershipin ourorganization solely asa result of accepting employment in mines whoseemployees are not represented by Progressive MineWorkers of America, PMW Welfare and RetirementPlan benefits to which they would otherwise be entitled,so long as suchminerstender the periodic service feepayments uniformly required.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their right to joinor not to loin a labor union, except in so far as thisrightmay be limited by a valid union-security provisionunder the first proviso to Section 8(a)(3) of the Act.WE WILLcausethe cotrustees of the PMW Welfareand Retirement Plan fund to reinstate the individualallocationofDonaldAbsherwith interest,afterappropriate deduction for accumulated service fees.PROGRESSIVE MINEWORKERS OFAMERICA,DISTRICT No. I(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questionsconcerningthisnotice or compliancewith its provisions, may be directed to the Board's Office,1040 Boatmen'sBank Building,314North BroadwayStreet,St.Louis,Missouri63102,Telephone314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner-Thisconsolidatedproceeding,heard at St.Louis,Missouri,on October 14through 16, 1968, is a sequel to prior proceedingsinvolving substantially the same parties, which resulted indecisions of the National Labor Relations Board (hereinthe Board).' The principal issue in those cases, as here,pertains to the legality under Section 8(a)(3) and (1) and8(b)(2)and (1)(A) of the National, Labor Relations Act, asamended (herein the Act), of a plan under whichemployees of employers under contract with ProgressiveMineWorkers of America, District No. 1, and itsaffiliated local unions (herein collectively referred to asPMW) are provided welfare and retirement benefits.The original charge herein was filed against RespondentPMW on March 20, 1968, by one Charles Borum (Case14-CB-1656).Additionaloriginalchargeswere filedagainstPeabodyCoalCompany (herein RespondentPeabody) and ProgressiveMineWorkers of America,DistrictNo. 1 and its affiliated Local No. 201, on April16, 1968, by one William M. Giffin, an attorney (Cases14-CA-4645 and 14-CB-1668). On September 17, 1968,theGeneral Counsel of the Board through the RegionalDirector for Region 14, issued his order consolidatingcases,complaintandnoticeofhearingtowhichRespondentsPeabodyandPMW duly filed theirrespective answers.'At the hearing all parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, tointroduce evidence relevant and material to the issues, andto argue orally and file briefs with the Trial Examiner. Atthe close of his case-in-chief, counsel for General Counselmoved to strike the name of one of the allegeddiscriminatees(Beinart),whichmotionwas grantedwithout objection.Respondent PMW then moved todismiss the complaint on grounds of failure of proof, aswell as the limitations imposed by Section 10(b) of theAct.'Ruling on the motion was reserved and will bedisposedof through the findings, conclusions, andrecommendations hereinafter made. The parties declinedthe opportunity to argue orally, reserving their right to filebriefs. Posthearing briefs have been received from counselfor the General Counsel and counsel for RespondentPMW, which have been carefully considered.Upon the entire record in the case, including myobservation of the attitude and demeanor of the witnesseswhile testifying, I hereby make the following.FINDINGS AND CONCLUSIONS1.COMMERCECoal Producers' Association of Illinois (hereinafter theAssociation) is an organization of coal mine operatorsengaged in the production and sale of coal within andwithout the State of Illinois. At all times material, theAssociationhasbeen the authorized agent of itsemployer-members, including Sahara Coal Corporation'See CoalProducers'Associationof Illinois,et al.,165NLRB No 31,andLocalUnionNo 167, ProgressiveMineWorkers of America(Peabody CoalCompany), 173 NLRB No 189 Since these decisions willbe referred to from time to time in the instant decision,Ishall, for thesakeof brevity, refer tothem as theGlassandBossecases, respectively(the reference being to the namesof the first Charging Parties in eachcase)'The complaint was subsequently amendedon October 11, 1968, for thepurpose of adding two persons as alleged discrimmateesthereto.'This section proscribes the filing of charges more than6 months afterthe unfair labor practices occur, as discussedmore fully, infra PEABODYCOAL CO.(herein Sahara) for the purposeof engagingin collectivebargaining with PMW with respect to wages, hours, andother terms and conditions of employment of its members'employees.Duringanannualperiod,theemployer-members of the Association in the aggregatehave, in the course and conduct of their businessoperations, mined, processed, sold, and distributed at theirvarious facilities in the State of Illinois, products valued inexcess of $50,000, of which products valued in excess of$50,000 were shipped from such facilities directly to pointsin the United States other than the State of Illinois. Uponthese facts, I find that the Association is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.4RespondentPeabody,aDelaware corporation, isengaged in the mining, processing,selling,and distributingof coal in several States of the United States including theState ofIllinois,from which it annually ships coal valuedin excess of $50,000 directly to points located outside thatState. I find that Respondent Peabody is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Sahara Coal Company (herein Sahara)isan Illinoiscorporation engaged inmining,processing,selling,anddistributing of coal in the State of Illinois. As previouslynoted, it is a member of the Association. It annually sellsand ships products valued in excess of $50,000 directly topoints located outside the State of Illinois. I find thatSahara is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer of Respondent PM Wadmits, and I find that Progressive Mine Workers ofAmerica, District No. I and its affiliated Locals Numbers165, 170, and 201, and each of them, are, and have beenatalltimesmaterial, labor organizationswithin themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Prior ProceedingsAs previously noted, much of the factual backgroundnecessary for an understanding of the issues raised in theinstant proceeding was set forth and analyzed by TrialExaminers and the Board in the prior cases, to whichreference is made. In brief, it was there found that theRespondent PMW and the Association have been incontractual relations for a number of years and that suchcollective-bargaining agreementshave,interalia,providedfor the establishment of a welfare and pension fund forthe benefit of employees of Association members. Theadministrative provisions of such fund are provided for ina document which the parties refer to as Plan 7.'The welfare and pension fund is funded solely throughcontributions of the employers based upon the amount ofcoalproduced at the particular mine involved. Suchpayments are channeled to the cotrustees of the fund' who'The Board previously asserted jurisdiction over the same Association.See 165 NLRB No. 31.'Plan 7 apparently is a basic,master plan to which amendments areperiodically made to cover local problems respecting particular minesThe relevant provisions regarding the establishment of the welfare andpension fund referred to above in the contract between the RespondentPMW and the Association,were adopted in all relevant respects byRespondent Peabody and are applicable to the instant proceeding.267are charged with its day-to-day administration. At alltimesmaterial,such moneys are placed in accounts foreach individual contributingmine,and approximately onceeach year the funds are allocated to each employee so asto show the amount available for his retirement ordisability.Suchallocationdatevariesamong theindividualmines soas to distribute the workload in thetrustees'office.No moneys are actually transferred ordeposited in any individual bank account, but only on abookkeeping basis, so that such allocated portions cannotbe used to pay the benefits to other miners. However, noindividualminer or his dependents have any vested rightsin the fund.Aswasfoundinthepriorcases,thecollective-bargaining agreements between the RespondentPMW and the employers contain aunion-security clauserequiringmembership as a condition of employment.There, as here, "[N]o question is raised as to the validityof the membership requirement under the bargainingagreementsduring theperiod of employment at a mine ofan association member."'(Emphasis supplied.) However,payments in the form of union dues are required ofemployees who no longer work in the unit as a conditionof participating in the benefits of the fund. In theGlasscase,the Board upheld the legality of such payments onthe ground that they could be considered in the nature ofa service fee for the handling of benefits payable pursuantto the plan, and justifiable as such. However, the Boardcontinued:In reaching the conclusion that the Union is entitledto charge a fee to employees who no longer work in theunit who desire to participate in the plan's benefits, wewish to emphasize that we do not reach the furtherquestionwhether employeesare infactrequired,pursuantto the plan,tomaintaintheirmembership inthe Union, or may have their membership forfeited in amanner which would be violative of Section 8(a)(3) ofthe Act.'In the laterBossecase, the facts were that the ChargingParty and another employee at Peabody Coal Company'sMidwest mine (a PMW mine covered by the PMWretirement plan) quit their jobs at that mine and weretransferred by the Company to another of its mines wheretheUnitedMineWorkers (UMW) was the bargainingrepresentative.However, before being transferred, bothemployees paid their union dues for 11 months in advanceto the Union's (PMW's) financial secretary, and weregivena receipt.'Two months later, each employeereceived his dues money back from PMW because theyhad accepted employmentat a minenot under contractwith PMW, and therefore had been immediately droppedfrom membership pursuant to PMW's constitution.'" Trial'W. C Gill and Dan Villa, denominated herein as parties in interest, arecurrently the cotrustees for the Association and the Union,respectively,and were represented by counsel at the hearing It is not disputed that theyare appointed by, responsible to, and agents of their respective principals'165 NLRB No. 31.'165NLRBNo. 31. TheBoard did not reach this "further question"because,as the decision states. "- the recordfurnishes no adequate proofto establish that the eligibilitystatus ofindividualscovered bythe plan hasbeen forfeited for any reason other than failure to make periodic paymentsto the Union "'The evidence there - as here-shows that the amountof $1.45 permonth was charged to members working outside the coal industry"Such constitutional provision is similarly in evidence in the instantproceedings. Indeed,in itsbriefthere, as here,the PMW concedes thatdual unionism is prohibited under the constitutionof both PMW andUMW so thatan employee of a mine under contract with one of theseunionsmust become a memberof thecontractual unionalone,and 268DECISIONS OFNATIONALLABOR RELATIONS BOARDExaminer Ladwig found that PMW's refusal to acceptsuch union dues (i.e., service fees) from the employeesbecauseoftheirmembership inUMW, "therebysubjecting their allocated pension funds to forfeiture underthe provisions of the retirement plan, coerced the twoemployees in the exercise of their Section 7 rights, inviolation of Section 8(b)(l)(A) of the Act." The Boardaffirmed such finding."In the light of the foregoing principles, I now turn tothe facts of the instant case as respects the individualsallegedhereintohavebeensimilarlydiscriminatedagainstB. Peabody's Midwest Mine' IAt all times material, the employees of this mine wererepresented by PMW. The mine was "working out" ofcoal near the end of 1964; the last coal was actually takenfrom the mine on March 26, 1965. The employees were,of course, aware of these circumstances both fromobservation and advice from company supervisors.WheelerW. Justicehad worked at the Midwest minesince1962, and was a member of PMW. Due to thesituation atMidwest, above described, Justice was, on orabout January 23, 1965, offered a job by Peabody at itsPawneeMine No. 10 which he accepted and movedimmediately to that mine.He worked there as asupervisor and therefore did notand could not -becomeamember of the Union (UMW) whichrepresented rank-and-file employees.When Justice left Midwest, he wrote a check in theamount of $5 and gave it to John Zarr, the financialsecretary of the PMW Local." On May 10, 1965, he sentthe localunionanother check for $5 for 4 months' dues.However, on July 9, 1965, the local union returned thatcheck along with its own $5 check payable to Justicetogether with a covering letter stating, in effect, that thelocal union could no longer carry him as a member ofPMW because he was in the coal industry.Sometime prior to May 1965, he applied to the trusteesof the fund for accelerated benefits (which are apparentlyapplicable in the case of an abandonedmine).This wasdeniedby letter datedMay 7, 1965, in which thecotrustees advised that the claim was denied "since youreturned to the coal industry." On June 17, 1965, thecotrustees further advised Justice by letter, stating that hewas not entitled to"anymonies" from the fund sincemembership in local union was dropped on March 31,1965, and he was therefore no longer a member in goodstanding with PMW. The letter' ° continued.Accordingtoprovisions•nthePlan,amember-employee must be a member in goodstandingtherefore cannot become or remain a member of the other union."In so affirming,however,the Board specifically construed the aforesaidconstitutional provision"not [to]prohibit the continued payment of servicefeesasameans of maintaining eligibility under theWelfare andRetirement Pension PlanWithin the meaning of our decision inCoalProducers'AssociationofIllinois. 165 NLRB No31, and of our Decisionhere,the violations we find and here remedy are based upon the rejectionof said service fees and resulting deprivation of rights under the Plan -not the denial of PMW membership as such.We are not here dealing withacquisitionor retention of membership in the sense protected by theproviso to Section 8(bXl)(A), and our Decision is not intended to requiretheRespondent to confer membership status on Bosseand Ude " (173NLRB No 189 at fn t )"Sometimes referred to as the Underground mine"The $5 purportedly represented 4 months' duesat $1.25per month"G C Exh 12of a Local Union of the Progressive Mine Workers ofAmerica, District I and must remain in good standingto be eligible for Retirement-Pension benefits. In viewof this, you are not entitled to monies previouslyallocated to you.Charles Robert Fontanalastworked at the Midwestmine on or about February 26, 1965, when he left to takea job with an insurance company. He returned to the coalindustry in April, working a short time at a mine ownedby Freeman Coal Mine Corp., and then at RespondentPeabody's Pawnee 10 mine, both of whose employees arerepresented by UMW. He is presently working at thelatter location.On March 15, 1965, he paid union dues of $1.45 toLocal 201 of PMW and on April 3, 1965, he paid $1.20 tothe same local union for "dues." Neither check wasreturned to him.As in the case of Wheeler Justice, Fontana applied foraccelerated pension benefits, which were denied by thecotrustees on May 14, 1965, on the grounds that " . . youare no longer in good standing with Local Union 201."John and Lawrence Martincic; Hubert Furlong-TheMartincic brothers were employees at the Midwest minewhen it was abandoned. Both worked there until on oraboutApril 10, 1965 Shortly thereafter each securedemploymentatothermineswhereemployeesarerepresented by the UMW. Furlong worked at MidwestuntilMarch 26, 1965. Subsequently, he has worked atother of Respondent Peabody's mines where employeesare represented by UMW.Neither of these three individuals has attempted to paydues to PMW since they left the Midwest mine. JohnMartincic credibly testified that he did not attempt to paydues to PMW after he left Midwest because he knew that"you couldn't belong to two unions at the same time."C. Forfeiture of Fundsand the Section 10(b)ProblemRespondent PMW urges that, assuming the allegeddiscriminatees who worked at the Midwest mine ever hadany rights under theAct, suchrights were extinguished bythe statue of limitations(Section 10(b)) because a chargewas not filed within 6 months of the alleged unfair laborpractices.'sThe principal question becomesWhat acts orconduct of Respondents occurred which gave rise to aright of the alleged discriminatees undertheAct.As theevidence shows respectingWheeler Justice and CharlesFontana, each was dropped from membership in PMWafteritwas learned byPMW theyhad securedemployment at a mine where employees were representedby the UMW. Theirclaims for accelerated benefits weredenied shortly thereafter,inMay 1965, becausethey hadlost their membership in PMW.However,it is importantto note that the allocatedfunds ofthese individuals (aswell as the other alleged discriminatees who worked at theMidwest mine)werenot forfeitedat that timeThus,whileordinarily loss of PMW membership results inforfeitureof allocated funds at the reallocation dateimmediately following such loss,(seeG. C. Exh. 3, pp.14-15), there is an exception where the mine is abandonedas was the case here. The plan for the Midwest mineprovides:"Section 10(b) of the Act providesin relevant partProvidedThat no complaintshall issuebased upon any unfair laborpractice occurring more than six monthsprior to the filing of the chargewith the Board and the serviceof a copy thereof upon the personagainstwhomsuchcharge is made. PEABODY COAL CO.Notwithstandinganyprovisionshereinabovecontained in this Plan or in Plan 7 to the contrary, inthe event of the abandonment of said mine covered bythis allocation plan, and because of such abandonmentamember-employee, through no choice of his own, isforced to give [up] his membership in the Unionbecause of such employment at anothermine,thenhisallocated moneys shall not be forfeited until the thirdallocationdate following the abandonment of suchmine.If such member-employee prior to said thirdallocationdateagaintakesupemployment andbecomes a member in good standing of a local unionaffiliatedwith the ProgressiveMineWorkers ofAmerica, District l then his allocated funds may betransferredand benefits may be payable to him asprovided in the benefits applicable at his mine. In theevent he has not taken up employment at a mine undercontractwiththeProgressiveMineWorkers ofAmerica, District l and has not become a member ingood standing of said Union before said third allocationdate then his moneys shall be forfeited as provided insaidallocationplans. (This shall be effective andretroactive to March 15, 1965.)i6 [Emphasis supplied.]The foregoing amendment seems clearly to dictate thatthemoneys allocated to the individuals involved herein"shall not be forfeited until the third allocation datefollowing the abandonment of such mine." The recordevidence as to when such forfeitures actually occurred asrespectstheallegeddiscriminatees involvedhere issomewhat vague and uncertain. Thus Marian Bushkill,executive secretary of the fund, testified that under theamendment the funds are held ". . . up to three years. Atthe end of the three years that's the time for forfeitureand they are set up in thesuspensefund, which is in theR.P. [retirement pension] fund." She further testified thatthe 3 years was up as of March 30, 1967." However, sheconceded that "wewere runningconsiderably behind onthe allocation on the Underground. As a matter of fact,we did two of them at once, the '65 -- the '66 and '67, wedid it at the same time and they weren't completed until'68 and we still haven't done the '68." The record furthershows (G. C. Exh. 28) that on January 19, 1968, theallocated funds for the subject discriminatees were placedinto an account entitled "Forfeiture Suspense Account -Allocated Funds." Bushkill testified that this was done onadvice of counsel because of the Labor Board charges.18Thus, on January 19, 1968, the cotrustees took effectiveactionrespecting the allocated funds of the allegeddiscriminatees from the Midwest mine, placing such fundsin a suspenseaccount because of Labor Board charges.' 9 Ibelieve it to be a reasonable inference, and, accordingly, Ifind that had there not been such potential litigation, suchallocated funds would have been forfeited at that time.Such forfeiture and resulting deprivation of rights under"Amendmentadopted April 26, 1966 (G.C. Exh3, amendment to partIV, section 3(j))."This wasapparently computed in the following manner:the firstreallocationdate followingclosure of the mine(onMarch 26, 1965) wasApril 1, 1965; thesecond wasApril 1, 1966; the third was April 1, 1967."The exhibit reflectslanguage that some forfeituresoccurred "Orig. on2nd Re-Alloc"or in some cases "on 3rdRe-Alloc." However,Bushkilltestifiedthat "the second re-allot is April I, 1964 throughMarch 31, '65Thirdre-alloc is April I, '65 through March, '66." These periods wouldclearlynot provide for the three allocation dates required by theabandonment amendment hereinabove referredto.Suchamendment,however, was not adopted untilApril 26, 1966 (made retroactive to March15, 1965),so that such forfeitures as shown on the exhibit- if they ever infact occurred -were not valid and effective.269the plan is clearly an unfair labor practice where - ashere- the PMW refused to accept union dues "in thenature of a service fee."20 It is true that inBosse,theinitialrejection of payments by the Union was found to bethe operative act within the 10(b) period, and it appearsfrom the decision on appeal in l4-CB-1486 (Resp. Exh. 7herein) that that charge (which was grounded uponPMW's refusal to allocate funds for pension benefits forFontana, Justice,etal.)was barred on 10(b) grounds.However, I agree with General Counsel's contention thatthe initial rejection and ultimate forfeituremay eachconstitute separate and independent unfair labor practices.Indeed, there is language inGlassthat the proof mustshow "actual loss of rights or benefits." Clearly, such lossis established by forfeiture which permanently deprives theemployees from participating in the plan's benefits.Accordingly, I find that the aforesaid conduct by thetrustees on January 19, 1968, constituted an unfair laborpractice which properly gave rise to the later charges filedhereinwithin the 6-month period provided in Section10(b).D. Alleged Discriminatees at the Sahara MinesParagraph 11 of the complaint alleges, in substance,that 12 employees formerly employed at the Sahara Mines5 and 16 had their allocated funds forfeited on March 1,1968, in violation of the Act. Detailing of the workrecords of each such employee would not appear to bewarranted or necessary to this Decision. A brief summaryof the collective facts should suffice to posit the issue ofvalidity of their claim under the Act.Thus, all the employees herein involved had worked atSahara Mine 5 or 16, and were covered by the contractbetween the Association (on behalf of Sahara) and PMW,hereinabove referred to. Each had funds allocated in hisbehalf in the aforementioned plan, and each had beenemployed in the industry for a sufficient length of timeprior to quitting his employment at Sahara to be eligiblefor benefits. It is undisputed that, with one exception(DonaldAbsher),each individual involved quit hisemployment with Sahara prior to September 20, 1967,and his membership in PMW was forfeited prior to saiddate - usually because such employees became employedat another mine where the employees were represented bythe UMW.21The evidence shows that some of the employees,following their quitting of employment at the Sahara mineand joining the UMW attempted to pay cash dues to thePMW. However, such tender was rejected substantially in"The recordherein shows that charges on behalf of Fontana, Justice,and the Martmcic brothers were filed in Region14 on January 9, 1967(Cases14-CB-1486 and 14-CA-4189)By letterdated July 7, 1967, theRegional Director refused to issue a complaint in the matter, apparentlybased upon the Board's decisioninGlassSuch refusal was upheld onappeal to the GeneralCounsel of theBoardHowever, these rulings donot,of course,foreclosetheGeneralCounselfrom reconsidering thematter based upon new or other evidence not previously considered, andare certainly not binding upon the Trial Examiner or the Board"SeeLocalUnionNo167,ProgressiveMineWorkers ofAmerica(Peabody Coal Company),173 NLRB No. 189"September20, 1967, isthe 10(b) dateas regards these individuals sincethe firstcharge on their behalf in this proceeding was filed on March 20,1968.The record shows that Donald Absherquithis employment onOctober 3, 1967. Therecordfurthershows that another allegeddiscrimmatee,Danny Winkleman,returned to Sahara16 on January 3,1968, and stayed untilApril 16,1968, when he returnedto a UMW mineHowever, these exceptions do not affect the resolution of the ultimate issueherein 270DECISIONSOF NATIONALLABOR RELATIONS BOARDthe same manner as described in the cases of WheelerJusticeandCharlesFontana,hereinabove.Otheremployees, being aware of the circumstance that a miner"couldn't belong to two unions at the same time," andrealizing that such a tender was futile, admitted that atender of such dues was never attempted nor was anyapplication made for benefits under the PMW fund.It is undisputed that all allocated funds for the Saharaemployees involved herein were forfeited on March 1,1968.RespondentPMW, in its brief, argues that any rightswhich may have accrued to these employees are barred bySection 10(b) because the unfair labor practicegiving riseto the rights is the denial of membership in PM W"immediately upon [such employee's]going towork at amine not undercontract with PMW." The Board rejecteda similar contention by this same Respondentin theBossecase,supra,finding that the critical 10(b) date was thetime when the Union rejected payments (dues) in thenature of a service fee." While such rejection may havegiven riseto legally cognizable rights(as discussedabove),Ifind that the actual forfeiture of the allocated funds onMarch 1, 1968, thereby permanently depriving affectedemployees of any rights to such allocated funds, alsoconstituted an unfair labor practicegiving riseto new oradditional rights under the Act. Since this date occurredwithin the 6-month statutory period, I deny the motion todismiss basedon this ground.Analysis and Concluding FindingsAs previously noted,theBoard,intheGlasscase,2'found that PMW was legally entitled to charge a servicefee to employees who no longer work in the unit, whodesire to participate in the plan'sbenefits. In the laterBossecase,"the Board found thatPMW's "rejection ofsaid service fees and resulting deprivation of rights undertheplan"constituted restraint and coercion inviolation of Section8(b)(I)(A) of the Act. However, inGlass,the Board specifically left open"..the furtherquestion whether employees are in fact required,pursuantto the plan,tomaintain their membership in the Union,ormay have their membership forfeited in a mannerwhich would be violative of Section 8(a)(3) of theAct....Our reason for not reaching it is that-apart fromreferences in the plan itself which tend to suggest thepossibility that such discrimination may occur- therecord furnishes no adequate proof to establish that theeligibility status of individualscovered bythe plan hasbeen forfeited for any reason other than failure to makeperiodic payments to the Union.""Here,Ifind,in agreement with the contentions of theGeneral Counsel,that the record here does establish that"Respondents have entered into a contractually foundedwelfare and pension plan which discriminates on the basisof union membership,"" in a manner violative of Section8(aX3) and 8(b)(2) of the Act. Indeed, in the instant case,as inBosse,the Respondent PMW seemed to ignore ".. .the earlier argument [inGlass]that only a union servicefeewas being required,[contending that] under theSection 8(b)(I)(A) proviso,reserving to it the right to`prescribe its own rules with respect to the . . . retentionof membership' in the Union, it had the right to terminate11173 NLRB No.189 at fn. I."165 NLRB No. 31"173 NLRB No. 189."165 NLRB No 31.themembership of the two employees when they joinedtheUMW and worked in a UMW mine."2' Thus,Respondent PMW does not here urge that - consistentwiththeBoard'spriordeterminations-employee-members (of PMW) who leave a PMW mineand take up employment elsewhere in the coal industry(either at a UMW mine or a nonunion mine) would beentitled to submit union dues (service fees) to PMW inorder to participate in the plan. This because, upon suchoccurrence, the employee would immediately lose hismembership in PMW and, according to the testimony ofLesterBoetta,secretary-treasurer of PMW, there is noprovision in the constitution and bylaws of PMW for it toaccept dues from an employee in either a UMW mine orina nonunion mine."On the other hand, should suchemployee-member accept employment outside the coalindustry, PMW would accept tender of union dues (servicefees) in the amount of $1.45 per month so long as thatsituationremainedextant.Also,shouldsuchemployee-member take up employment at another PM Wmine,his accumulated moneys would be transferred by thetrustees to the fund at the new mine, and he would losenothing in the process.Thus, as respects employee-members of PMW wholeaveaPMW mine (for reasons satisfactory tothemselves) and desire to remain in the coal industryoutside a PMW mine, opportunity to further participatein the PMW plan is foreclosed solely because of lack ofmembership in PMW. Such a practice of conditioningpostemployment participation in deferred employmentbenefits upon membership (or lack thereof) in PMW,under these circumstances,would seem patently toencouragemembership in PMW (and conversely todiscouragemembership in UMW) by discrimination inviolation of Section 8(a)(3) and 8(b)(2) of the Act."Thesamerationaleappliestothoseallegeddiscriminatees herein who left PMW mines to becomesupervisory personnel at UMWmines.Their allocatedfunds were also forfeited, and they were barred fromfurther participation in the plan becausetheylost theirmembership in PMW. Yet, had they secured supervisorypositionsoutside the coal industry, they could haveretained their right of participation by paying the $1.45per month dues. Thus, as General Counsel points out, "itis apparent that supervisory status is not the basis for theRespondent's discrimination, rather the discrimination isbrought about by loss of PMW membership."In sum,Ifind and conclude that a preponderance ofthe evidence in the record as a whole sustains thecontention of the General Counsel that the plan wasdesigned,in part, to encourage membership in the PMW,and was so implemented as shown by the discriminatoryconduct herein, in violation of Section 8(a)(3) and 8(b)(2)of the Act, and I will recommend an appropriate remedy.""G.C. brief at p. 7."173 NLRB No 189, TXD."As pointed out heremabove, it is established that an employee at aUMW mine must belongto the UMWand,ergo,may not belong toPMW Accordingly,PMW obviouslywould refuse to accept dues fromsuch persons.With respect to the nonunion mine, Boetta testifiedthat a PMWmember who perchance secured employmentthere "would not be able topay dues until such time as there were granted charter,organize[d], to putit that,put under contract with our organization.""SeeLocal 140, Bedding. CurtainA Drapery WorkersUnion,etc (TheEnglander Company).109 NLRB 326, 329."SeeJandelFurs.100 NLRB 1390, 1392;Local 140,Bedding,Curtain 'PEABODYCOAL CO.271IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurringinconnectionwiththeinterstateoperations of the employers describedin section1,above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.allocated to the discriminatees named in the section of thisdecision entitled"The,'Remedy,"theRespondents haverestrained and coerced employees in the exercise of therights guaranteed in Section7 of the Actin violation ofSection8(a)(1)and(b)(1)(A)of the Act,and havediscriminated to encourage or discourage membership in alabor organization in violation of Section 8(a)(3) and8(b)(2) of the Act.4.Theaforesaid unfair labor practicesaffectcommercewithin the meaningof Section 2(6) and (7) of the Act.CONCLUSIONS OF LAW1.Peabody Coal Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.ProgressiveMine Workers of America, District No.1,and its affiliated Locals Nos. 201, 165, and 170, andeach of them, are labor organizations within the meaningof Section 2(5) of the Act.3.By maintaining and enforcing contractual provisionswhich condition participation in employment benefits uponthecontinuedmaintenanceofmembership in goodstanding inRespondent PMW after the employmentrelationship covered by the contract has ceased, and bycausing the cotrustees of the fund to forfeit funds& DraperyWorkersUnion,etc. (The EnglanderCompany),109NLRB326, 329;Local 138,InternationalUnionof OperatingEngineers(Nassau& SuffolkContractors'Assn.).123NLRB 1393, 1406;enfd.(in thisrespect)293 F.2d 187, 198, (C.A.2). In its brief,PMW argues that noremedy should be accorded those alleged discriminatees who voluntarilyquit their employment at a PMW mine and took up employment at aUMW mine.However,thispoint is essentially irrelevant to the issueinvolved herein,since, if the employees had quit and transferred to a PMWmine,theywould have been entitled to have their allocated fundstransferred to their new employment.In short, it was the nature andcharacter of their successor employment(which in turn dictated whetherthey could remain membersof PMW)rather than the voluntarism ofleaving their employment that determined whether they could continue toparticipate in the plan.Also, I find that the failure of some of the discriminatees to file claimsfor benefits does not bar them from remedy herein since the record amplysustains the General Counsel's contention that these employees knew,based upon PMW's constitution and past practices,that it would havebeen a futile gesture to file such a claim.Finally,PMW argues that no sanctions under the particular sections oftheAct hereinvolved should be applied because"the coal industry isunique...."Without detailing the argument made,it suffices to say thatitisaddressed to the wrong forum.Congress has, in some instances,excepted certain industries from the proscriptions of particular sections ofthe Act (cf. Section8(e) and(f)),but I find no reference to an exceptionfor the coal industry.THE REMEDYHaving found that the Respondents have violatedvarious provisions of the Act by their maintenance andenforcement of contractual provisions which condition thegrant of certain employment benefits upon the continuousmaintenanceofmembership inPMW after theemployment relationship has ceased, my recommendedorder will provide that the Respondents cease and desisttherefrom and from engaging in any like or relatedviolations of the Act.I have found that the Respondents PMW and Peabody,through their agents, the cotrustees of the fund, illegallyforfeited the allocated funds in the welfare and retirementplan for the following employees of Peabody: CharlesRobert Fontana, Wheeler W. Justice, John and LawrenceMartincic, and Hubert Furlong. I will recommend that theRespondents, through their agents the cotrustees, reinstatesuch allocated funds in the respective individual accounts,of the above-named employees. In the same manner, theRespondent PMW (in Case 14-CB-1656) shall cause itsagents the cotrustees to reinstate the individual allocationsof Charles Borum, Larry Prather, Donald Absher, JimMills,DaytonBennett,CliffordSmith,DaroldL.Winkleman, EdwardW. Hill, Roy D. Greer, DannyWinkleman, Paul Holland, and John Millspaugh, whichwere forfeited illegally.Iagree with the contention of General Counsel thatsuch restoration of allocated funds shall be made withoutthe necessity of tender by the individual of service fees forpast periods since Respondent PMW, by refusing toaccept such service fees, waived its right to demand same.Nevertheless, such allocated funds shall have added thenormal interest payments and accumulated credits whichwould have normally flowed had such tenders beenaccepted and such allocated funds not been forfeited.Upon the foregoing findings and conclusions and theentire record herein, and pursuant to Section 10(c) of theAct, I hereby issue the following:[RecommendedOrder omitted from publication.]